SEAMAN, Circuit Judge
(dissenting). I concur for affirmance of the orders appealed from excepting in the case of the appellant Chin Kong Poy. The facts in that case, as plainly differentiated in the opinion, leave no room, as I believe, for application of the rule under which the other cases are affirmed.
The order rests alone on the notes of the inspector of all statements made by the Chinaman (after his arrest) through an interpreter called by che inspector for the examination. 1 am not satisfied that the notes were competent evidence for any purpose, without verification by the interpreter. If admissible, however, I am of opinion that they furnish no ground for the deportation order, under the appellant's testimony as to his actual statements and the corroborations of his further testimony that he was born in San Francisco and continuously remained in this country, in San ‘Francisco 15 years and in Chicago thereafter, at places of resilience named. Prima facie, the appellant is a native of this country, and not subject, as 1 believe, to the harsh rule of the statute as to the burden of proof; but his testimony impresses me as sufficient to overcome that burden, unless it is impeached or controverted. I believe, therefore, the order should be reversed lor retrial of the issue, whereupon the appellant’s testimony may be inquired into and tested.